DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 9/22/2020 has been entered.  Claims 1, 14 and 15 have been amended. Claims 1-20 remain pending in the application.  
Applicant’s arguments with respect to claim(s) 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0139968 (DeWitt) in view of US Publication 2013/0179735 (Buckhurst).

Regarding claims 1, 14 and 15, DeWitt generally discloses a method for operating a test apparatus (“test instruments” [Abstract]), the method comprising:
software locks designed to protect the resource--in this case the instrument--as it is shared by multiple device under test (DUT) test plans” [0008]) , 
blocking a first set of the resource blockers to selectively lock usage of the respective shared resources by other instruments if a first instrument, which comprises a first subset of the shared resources, is to be executed, wherein said blocking includes (“For the software component, the DUT (referring again to the note above regarding use of the term "DUT" when the DUT is an actor) is expected to first acquire the key before accessing the RF instrument. If the key is not available, the DUT may wait until the key becomes available” [0061]), based on a type of use mode resulting from the first set and the first subset (“The key used for RF instrument concurrency may be implemented in software, e.g. using mutexes or semaphores [0061]), performing one of
blocking the respective selections of the resource blockers assigned individually to the shared resources of the first subset to lock the other instruments (“software locks may be used to insure that only one DUT test plan accesses the shared resource at a time” [0008[).

DeWitt does not explicitly disclose:
to a respective shared resource of a plurality of shared resources with different types of use modes including useable in an exclusive mode via by an instrument of a first group of a plurality of instruments and useable in a non-exclusive and concurrent mode manner via by multiple instruments of a second group of the plurality of instruments

determining whether a second set of the resource blockers can be blocked when if a second instrument, which comprises a second subset of the shared resources, is to be executed and if it is unknown whether types of use modes associated with the first set and the second set conflict, wherein the first set of the resource blockers is different from the second set of the resource blockers.

However, a like reference Buckhurst teaches
to a respective shared resource of a plurality of shared resources with different types of use modes including useable in an exclusive mode via by an instrument of a first group of a plurality of instruments and useable in a non-exclusive and concurrent mode manner via by multiple instruments of a second group of the plurality of instruments (“determines classifications of a plurality of test instruments in the instrumented program. Concurrent instantiation of multiple of the plurality of test instruments in a first classification of the classifications is prevented. Multiple of the plurality of test instruments in a second classification of the classifications are concurrently instantiated” [0003]);
blocking a subset of the respective selections of the resource blockers assigned individually to the shared resources of the first subset to lock a portion of the other instruments (“A testing system can classify the test instruments based on whether their functionality affects or interferes with other instruments. The testing system defines concurrency constraints for each classification of instrument. The system classifies instruments that modify behavior of a program and/or interfere with another instrument as Exclusive Instruments” [0010]); and
The system enforces a concurrency constraint for Exclusive Instruments that prevents concurrent execution of Exclusive Instruments. The testing system classifies instruments that do not interfere with other instruments as Passive Instruments. The system allows Passive Instruments to be concurrently executed” [0010]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method for operating a test apparatus of DeWitt to selectively run instruments exclusively or concurrently as taught by Buckhurst to safely expand access to resources.

Regarding claim 6, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses the resource blockers comprise at least one of mutexes, semaphores, locks, or monitors (“software lock 720, sometimes called a mutex or semaphore” [0008]).

Regarding claim 7, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses one of the instruments comprises at least one of a virtual device configured to use a signal which is based on one of the shared resources or a virtual device configured to generate a signal which is based on a combination of signals of the single ACM-equipped RF instrument 1206 may expose a virtual instrument to each IPC” [0081]).

Regarding claim 8, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses a set of the instruments are used concurrently (“To support basic concurrency scenarios where clients asynchronously share the instrument as well as advanced concurrency scenarios such as the broadcast scenario” [0011]).

Regarding claim 9, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses one of the instruments comprises shared resources (“allowing the instruments to be shared by devices under test (DUTs).” [0046]).

Regarding claim 10, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses the shared resources comprise a physical stimulus device (“Some instruments provide test stimuli to a UUT.” [0003]).

Regarding claim 11, the combination of DeWitt and Buckhurst generally discloses the method above, and further DeWitt discloses the shared resources comprise a signal generator to generate a stimulus signal (“the test instrument may broadcast a downlink signal, e.g. from a signal generator (SG) to a specified number (e.g. 4) of DUTs” [0010]).

Regarding claim 12, the combination of DeWitt and Buckhurst generally discloses the method above, and further discloses the shared resources comprise a signal generator to generate ) one RF instrument (signal analyzer and signal generator) has been connected to one device under test (DUT),)” [0051]).

Regarding claim 13, Moon generally discloses the method above, and further discloses the shared resources (“Embedded processor 70 also has access to the instruments used to supply or read signals such as clocking resources, analog input channel circuits, analog output channel circuits, digital input/output channel circuits, as well as power supplies” [0043]).
a plurality of digital to analog converters (“analog-to-digital (A/D) conversion logic for receiving analog signals and providing corresponding digital signals to the host computer system

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0139968 (DeWitt) in view of US Publication 2013/0179735 (Buckhurst) and US Publication 2007/0239915 (Saha).

Regarding claim 5, the combination of DeWitt and Buckhurst generally discloses the method above, but does not explicitly disclose an individual resource blocker of the resource blockers comprises at least one of a bit or a plurality of bits in a storing unit to indicate a usage of the respective shared resource.
However, a like reference Saha teaches “Referring now to FIGS. 4A-4K, shown are various bit patterns to represent different modes of a lockword in accordance with an embodiment of the present invention. Note that in the described figures, a value of x is used to denote a bit value that can be either zero or one. FIG. 4A shows a bit pattern of an initial state of a lockword” [0037] a control element within the control portion of the lockword may be used to enable adaptive switching between these concurrency modes” [0031].
DeWitt and Buckhurst to use bits as taught by Saha to indicate shared resource usage.

Allowable Subject Matter
Claims 2-4 and 16-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of:
executing a first test program portion configured to operate the first instrument, wherein said executing the first test program portion comprises: 
checking the first set of the resource blockers associated with the first instrument, blocking the first set of the resource blockers if the resource blockers of the first set are not blocked, and selectively performing a first test using a first tester configuration defined by the first instrument if the resource blockers of the first set are not blocked; 
executing a second test program portion configured to operate the second instrument, wherein said executing the second test program portion comprises: 
checking the second set of the resource blockers associated with the second instrument, blocking the second set of the resource blockers if the resource blockers of the second set are not blocked, and selectively performing a second test using a second tester configuration defined by the second instrument if the resource blockers of the second set are not blocked; 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon claim 2 and thus is allowable for the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857